     Case 2:21-cv-00120-KJM-JDP Document 5 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW G. ANDERSON,                              Case No. 2:21-cv-0120-KJM-JDP (HC)
12                       Petitioner,                    ORDER DIRECTING PETITIONER TO FILE
                                                        AN APPLICATION TO PROCEED IN
13            v.                                        FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    STEWARD SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an application

19   to proceed in forma pauperis or paid the required $5.00 filing fee. See 28 U.S.C. §§ 1914(a);

20   1915(a). Petitioner will be provided the opportunity to either submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or submit the appropriate filing fee.

22          In accordance with the above, it is hereby ORDERED that:

23          1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee;

25          2. Petitioner’s failure to comply with this order may result in a recommendation that this

26   action be dismissed; and

27          3. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

28   form used by this district.
                                                        1
     Case 2:21-cv-00120-KJM-JDP Document 5 Filed 02/11/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   February 10, 2021
                                           JEREMY D. PETERSON
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
